       Case 1:19-cv-01613-DAD-SAB Document 28 Filed 11/20/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    KAREEM HOWELL,                                   )   Case No.: 1:19-cv-01613-DAD-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER GRANTING DEFENDANTS’
10            v.                                          SECOND MOTION TO EXTEND THE TIME
                                                      )   TO FILE AN EXHAUSTION-BASED MOTION
11                                                    )   FOR SUMMARY JUDGMENT
     I. MEDINA, et.al.,
                                                      )
12                    Defendants.                     )   (ECF No. 27)
                                                      )
13                                                    )
                                                      )
14                                                    )
15
16            Plaintiff Kareem Howell is appearing pro se and in forma pauperis in this civil rights action
17   pursuant to 42 U.S.C. § 1983.
18            Currently before the Court is Defendants’ motion to extend the time to file an exhaustion-based
19   motion for summary judgment, filed November 20, 2020.
20            Good cause having been presented, it is HEREBY ORDERED that the deadline to file an
21   exhaustion-based motion for summary judgment is extended to December 23, 2020. All other
22   provisions of the Court’s May 27, 2020 discovery and scheduling order remain in effect.
23
24   IT IS SO ORDERED.
25   Dated:        November 20, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
